Per Curiam:
The plaintiff having knowledge of the contract which he claims was made with the defendant, he is not entitled to examine the defendant before trial for the purpose of framing a complaint. The order appealed from must be reversed, with ten doEars costs and disbursements, and the motion to vacate granted, with ten dollars costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten doEars costs and disbursements, and motion granted, with ten doEars costs.